Cas

bo

10

11

12

13

14

15

16

17

18

19

20

21

22

K

 

b 2:20-Cv-06563-JFW-GJS Documenti6 Filed 11/16/20 Page 1of1 Page ID #:260

GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
38 Discovery, Suite 200

Irvine, California 92618

Telephone: (949) 753-0255

Facsimile: (949) 753-0265

Electronic Service: eservice@g3pmlaw.com

Attorney: MATTHEW M. PROUDFOOT, SBN: 155988

Attorney for Defendant FCA US LLC

THE BARRY LAW FIRM

David N. Barry, Esq. (SBN 219230)

Logan Pascal, Esq. (SBN 324733)

11845 W. Olympic Blvd., Suite 1270

Los Angeles, CA 90064 JS-6
Telephone: 310.684.5859

Facsimile: 310.862.4539

Attorneys for Plaintiff ALAN MENDEZ

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ALAN MENDEZ, an individual, ) Case No 2:20-cv—06563 JFW(GJSx)
)
Plaintiff, ) ORDER RE STIPULATION TO
) DISMISS THIRD CAUSE OF ACTION
vs. ) WITHOUT PREJUDICE AND STRIKE
) REQUEST FOR PUNITIVE DAMAGES

FCA US LLC, a Delaware Limited Liability Company, )
)
Defendants. )

 

The Court, having reviewed the foregoing Stipulation, and good cause appearing therefore:

IT IS HEREBY ORDERED Plaintiff's, ALAN MENDEZ, cause of action for fraudulent
inducement-concealment be dismissed and is hereby dismissed without prejudice.

IT IS HEREBY ORDERED Plaintiff's request for punitive damages be stricken from his

Complaint.

IT IS SO ORDERED.

Date: November 16, 2020 tn ae

table John F. Walter
ited States District Court

ae

 

 

 

 
